DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 11/12/2020, with respect to 112b and 103 rejections have been fully considered and are persuasive.  The 112b and 103 rejections of claims 12-17 and 1902 has been withdrawn. 
The amendments to claims 12-17 and 19-26 are entered and no new matter was added.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the independent claim 12 includes limitations directed towards an apparatus for determining a blood pressure of a user by acquiring a pulse wave signal and an ECG signal including a heart rate, a pulse wave 
The examiner considers US Pat Pub No 20180192900 granted to Wei in combination with US Pat Pub No 20170286627 granted to Barhak. These references come close to disclosing a similar device but fail to disclose, teach or make obvious using personal information to generate an individualized vector which could be used to compare the data to a pre-established model as claimed here. The mentioned references also fail to disclose using heart rate, pulse wave transmit time, pulse wave rise time, pulse wave fall time and a pulse wave peak value and a pulse wave trough value of two adjacent repeat cycles. For at least the reasons mentioned above, the examiner considers claim 12 to be allowable. Dependent claims 13-17 and 19-26 are also allowable for inheriting the allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        


/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792